                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                 CRIMINAL NO. 3:18-CR-179-CWR-LRA

 DARRYL DE’MONTE THOMPSON

                         ORDER DENYING MOTION TO DIMISS

       Before the Court is the defendant’s Motion to Dismiss Count Two of the indictment.

Docket No. 33. The Court held a hearing on the matter on April 18, 2019. After reviewing the

briefings and hearing the arguments, the Court denies the motion.

       The Fifth Circuit maintains that Hobbs Act robbery (18 U.S.C. § 1951(a)) qualifies as a

predicate “crime of violence” (COV) under 18 U.S.C. § 924(c)(3)(A). See United States v. Buck,

847 F.3d 267, 274 (5th Cir. 2017); see also United States v. Curtis, 755 F. App’x 435 (5th Cir.

Mar. 4, 2019). Furthermore, the two cases urged by the defendant, U.S. v. Davis and U.S. v.

Lewis, do not support dismissal of this count. 903 F.3d 483 (5th Cir. 2018) and 907 F.3d 891 (5th

Cir. 2018). All other arguments presented by the defendant are also unavailing. Therefore, the

motion is denied.

       SO ORDERED, this the 18th day of April, 2019.


                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
